Approval of Minutes of previous sitting
(IT) Mr President, ladies and gentlemen, the Commission triggered the radioactive risk alert system yesterday following an incident at Krsko in Slovenia, the details of which remain sketchy. The alert was made public via a procedure that has been described as unusual, but its causes and its consequences are still totally confused and unclear.
We therefore call on the Slovenian Presidency-in-Office and the Commission to maintain the level of transparency urged by the Commission, and to tell the European Parliament and the public what really happened and what is happening now, because a number of rumours are currently circulating which are neither clear nor wholly unambiguous. We therefore demand the necessary clarification from the European authorities.
(IT) Mr President, ladies and gentlemen, I should like very briefly to endorse my colleague's request. We have here a very serious incident in a reactor which has already experienced problems in the past. Maximum transparency is required, not least because we know that shutting down a reactor and making it safe is no easy matter. As far as my country is concerned, we are just a few dozen kilometres away from Slovenia, which moreover currently holds the presidency.
We have heard from two speakers on this item and I think that is sufficient.
Vice-President of the Commission. - Mr President, on 1 June, on the basis of information received through the European Community Urgent Radiological Information Exchange (ECURIE) system and guided by the principle of precaution, the Commission released a public statement about the alert message from Slovenia at 17.38 local time. This concerned the loss of coolant that occurred in the primary cooling system of the Krško nuclear power plant in south-west Slovenia.
According to the last information received from the Slovenian authorities, the reactor of the nuclear power plant of Krško was completely shut down on Wednesday, 4 June at 19.30. The relatively small leakage remained within the containment building. The Slovenian authorities have confirmed that there has been no discharge to the environment. The situation can be considered fully under control.
The Commission immediately transmitted this information to all Member States according to the procedure and released a second public statement. The information about the incident came from the European Community Urgent Radiological Information Exchange system. The ECURIE system requires that Member States promptly notify the Commission and all the Member States potentially affected when they intend to take counter measures if necessary, in order to protect the population against the effects of a radiological or nuclear accident. The European Community needs to immediately forward this notification to all Member States.
All the 27 Member States, as well as Switzerland, have signed the ECURIE agreement. The Commission emphasises that the ECURIE system is an information-sharing system about nuclear incidents, and the Commission considers that a full transparency approach is the most appropriate response in cases of nuclear incidents.
(DE) Mr President, Commissioner, ladies and gentlemen, I recently obtained radiation measurement data from a radioactivity measuring station in Krško which show that in fact, an astonishing peak in radiation levels was recorded the day before the alarm was sounded. There has to be an explanation for that.
With that, we close that particular item. The Commission will take note. We will now proceed with our normal business.
(The Minutes of the previous sitting were approved)